  Case 19-10214 Doc               370 Filed 02/02/20 Entered                02/02/20 02:34:30
               Desc              Main Document            Page               1 of 2


                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF VERMONT

 In Re:                                            Chapter 7

 HERMITAGE INN REAL ESTATE                         Case No. 19-10214-cab
 HOLDING COMPANY, LLC, et al.                      (Jointly Administered)

                         Debtors.


                         STATEMENT OF SUBURBAN PROPANE LP
                            IN RESPONSE TO SALE MOTIONS

          Suburban Propane, L.P. (“Suburban”), by and through its undersigned counsel, hereby

submits the within statement in response to Trustee’s sale motions, and in support thereof,

respectfully avers as follows:

          1.     Prior to the petition date, the Debtors and Suburban were parties to one or more

commercial propane gas sale agreements (the “Agreements”), pursuant to which the Debtors

agreed to purchase from Suburban, and Suburban agreed to sell to the Debtors, propane gas on

the terms and conditions more fully set forth in the agreements.

          2.     As of the petition date, the Debtors remained indebted to Suburban in the amount

of $83,545.85 (the “Prepetition Claim”) for propane gas sold and delivered to the Debtors, as

more fully evidenced by the Proof of Claim filed in this matter [Claim No. 47-1], a true and

correct copy of which is attached hereto as Exhibit “A.”

          3.     Pursuant to the Agreements, Suburban installed tanks and related equipment (the

“Tanks”) at the Debtors’ properties, which, upon information and belief remain at the properties.

The location of the Tanks is noted on Page 4 of the Proof of Claim. Ownership of the Tanks

belongs to Suburban. Suburban has been servicing the Tanks and delivering propane during the

bankruptcy.
  Case 19-10214 Doc             370 Filed 02/02/20 Entered                02/02/20 02:34:30
               Desc            Main Document            Page               2 of 2


        4.     The Trustee has filed motions to sell various assets of the Debtors. Suburban files

this Statement simply to advise all interested parties that the Tanks are not owned by the

Debtors. To Suburban’s knowledge, the Trustee is not seeking to sell the Tanks in connection

with the sale motions.

        5.     The successful buyer can either choose to continue service with Suburban under

new agreements with Suburban and subject to Suburban’s normal and customary credit approval,

or Suburban will remove the Tanks.



        Dated at South Royalton, Vermont, this 2nd day of February, 2020.



                                                     SUBURBAN PROPANE, L.P.

                                                     By:     /s/ Donald F. Hayes
                                                             Donald F. Hayes, Esq.
                                                             Hayes Law, P.C.
                                                             50 South Street
                                                             South Royalton, VT 05068
                                                             802-565-1905
                                                             don@hayeslawvt.com




217937004v1
